            Case 1:09-cr-00213-DC Document 228 Filed 03/12/20 Page 1 of 1




Via ECF
                                                 March 12, 2020

The Honorable Denny Chin
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street
New York, New York 10007-1312

RE: United States v. Bernard L. Madoff, No. 1:09-cr-00213-DC-1 (S.D.N.Y.)

Dear Judge Chin:

I write in reference to Mr. Bernard Madoff's currently pending motion for compassionate release.
(ECF 212).

As noted in Mr. Madoff's reply in support of his motion for compassionate release (ECF 226),
the Government has placed much emphasis on Mr. Madoff's purported lack of remorse in
opposing the relief Mr. Madoff seeks. For this reason, among others, Mr. Madoff respectfully
urges the Court to grant him a hearing on his motion for compassionate release. Mr. Madoff
believes the Court would not only benefit from oral argument on the motion, but also hearing
directly from Mr. Madoff about his acceptance of responsibility.

Given Mr. Madoff's undisputed declining health, Mr. Madoff requests that he be allowed to
appear for the hearing via telephone and that he be given the chance to allocute in support of the
requested sentence reduction. Mr. Madoff recognizes that Fed. R. Crim. P. 43(b)(4) does not
require his appearance at a hearing on the motion; however, the rule also does not forbid the
Court from permitting a telephonic appearance.

Resolution of Mr. Madoff's motion for compassionate release is likely to be the last proceeding
in this case before Mr. Madoff's death. Allowing Mr. Madoff to give what is, in effect, a final
dying, personal plea is imminently reasonable. Mr. Madoff's live, personal statement could also
help the Court in reaching its weighty decision on whether to grant Mr. Madoff compassionate
release.

                                              Respectfully submitted,



                                              Brandon Sample

cc:       Mr. Drew Skinner, via CM/ECF
          Mr. Bernard Madoff, via U.S. Mail
